USCA4 Appeal: 22-1111      Doc: 18         Filed: 12/08/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1111


        SAMUEL JONATHAN ANTHONY, JR.,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: November 22, 2022                                 Decided: December 8, 2022


        Before WYNN and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Denied in part, dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Sarah T. Gillman, RAPID DEFENSE NETWORK, New York, New York,
        for Petitioner. Brian Boynton, Principal Deputy Assistant Attorney General, John S.
        Hogan, Assistant Director, Matthew A. Spurlock, Office of Immigration Litigation, Civil
        Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1111      Doc: 18         Filed: 12/08/2022     Pg: 2 of 2




        PER CURIAM:

              Samuel Anthony, Jr., a native and citizen of Sierra Leone, petitions for review of an

        order of the Board of Immigration Appeals (Board) denying his motion to reopen as

        untimely and declining to reopen sua sponte. Upon review, we find no abuse of discretion

        in the denial of Anthony’s untimely motion. See Mosere v. Mukasey, 552 F.3d 397, 400

        (4th Cir. 2009) (reviewing denial of motion to reopen as untimely for abuse of discretion).

        Further, we lack jurisdiction to review the Board’s refusal to exercise its sua sponte

        authority to reopen. See Lawrence v. Lynch, 826 F.3d 198, 206 (4th Cir. 2016); Mosere,

        552 F.3d at 400-01.

               We therefore deny in part, and dismiss in part, Anthony’s petition for review. In

        re Anthony (B.I.A. Jan. 11, 2022). We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                DENIED IN PART,
                                                                              DISMISSED IN PART




                                                    2